OPINION.
Littleton:
From a consideration of the evidence submitted the Board is of the opinion that the value of the several notes herein-*173before mentioned at the time of the death of Samuel Farlow on November 23, 1923, was not more than the amounts for which said notes were sold by order of the court in January, 1925. Several witnesses testified that the said notes on November 23, 1923, Avere worth slightly less than they were at the time they were sold in 1925. The Commissioner, therefore, erred in including the said notes in the gross estate at their face value. The administratrix fees and attorneys’ fees paid by order of the court should be allowed as deductions from the gross estate.
Judgment will be entered on 15 days1 notice, wader Rule 60.